Citation Nr: 1402476	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.  He died in January 2011.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, denying the Veteran's attempt to reopen a claim for service connection for PTSD.  

A July 2013 deferred rating decision issued by the New Orleans RO, indicates that the appellant, as the Veteran's surviving spouse, is recognized as his substitute claimant and that the appeal was to be re-established.  The deferred rating decision further noted that the appellant now lives in North Carolina and requested the claim folder be transferred to the appropriate jurisdiction.  Although the appeal has been re-established, there is no evidence of record that the claim file has been transferred to the RO in North Carolina.  The claim file must be transferred to the RO in Winston-Salem, North Carolina.   

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Veteran's claims for diagnosed psychophysiological skin disorder with cardiac neurosis and dysthymic disorder were denied in rating decisions separate from those denying his claim for PTSD, his attempt to reopen his claim for service connection for PTSD encompasses all diagnosed psychiatric disabilities present.  The issues have been recharacterized to comport with the evidence of record.

The claim for service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied in a November 1997 rating decision on the basis that the criteria for a PTSD diagnosis had not been met; the claim was last finally denied by a February 2005 rating decision on the basis that new and material evidence had not been submitted to reopen the claim.  

2.  The evidence received since the February 2005 rating decision includes January 2006, March 2006 VA psychological assessments with diagnoses of PTSD associated with trauma incurred in Vietnam, and subsequent VA treatment records etiologically linking diagnosed PTSD to combat trauma.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

The criteria for reopening the claim for service connection for a psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The appellant is seeking to reopen the Veteran's claim of entitlement to service connection for PTSD which was originally denied by a November 1997 rating decision because there was no evidence that the criteria for a diagnosis of PTSD had been met.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  The Veteran did not appeal the rating decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2013).  

A February 2005 rating decision most recently denied the Veteran's claim to reopen because there was no new and material evidence submitted.  The Veteran did not appeal the February 2005 rating decision.  That decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2013).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of February 2005 rating decision consists of the Veteran's service treatment records, available service personnel records, an August 1997 VA psychiatric examination report that found that the Veteran did not meet the criteria for a diagnosis of PTSD and a December 2002 VA psychiatric examination report that shows a diagnosis of dysthymic disorder.  VA treatment records for diagnosed generalized anxiety disorder, dysthymic disorder, somatization disorder and depression with psychotic features, were also of record.  

The evidence associated with the claim file subsequent to the February 2005 rating decision includes a January 2006 VA mental health assessment that showed a positive screening for PTSD.  The examiner indicated that the Veteran served in combat and that he met the criteria for a diagnosis of PTSD for combat trauma.  

A March 2006 VA mental health assessment was also associated with the claim file after the February 2005 rating decision.  The assessment noted that the Veteran served as a heavy equipment operator with a combat engineers unit and that he was stationed at Cam Ranh Bay.  The examiner noted that while the Veteran was a noncombatant, he was exposed to life threatening situations and reported that he was shot at by snipers; was on base during rocket attacks; and was required to pull guard duty on base and its perimeter.  The report shows the Veteran also reported that he broke his leg during an accident.  The examiner opined that these experiences met DSM-IV criteria for having been exposed to traumatic events and that the Veteran further met the criteria for a diagnosis of PTSD.   

The evidence added to the claim file since the February 2005 rating decision also includes VA treatment records, dating to September 2010, which show intermittent treatment for diagnosed PTSD with opinions etiologically linking it to combat trauma.  

A July 2005 private physician's letter, which states the Veteran had documented PTSD, was added to the record since the February 2005 rating decision.  

The January 2006 and March 2006 VA assessments and the VA treatment records are certainly new, in that they were not previously of record.  The credibility of this evidence must be presumed for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and its probative weight in relation or comparison to other evidence may not be assessed for reopening purposes.  Justus, supra.  The assessments and treatment records provide a current diagnosis of PTSD.  The January 2006 and March 2006 psychological evaluations also etiologically link a current diagnosis of PTSD to the Veteran's reported stressors in service, as do the subsequent treatment records.  

Since the lack of evidence demonstrating that the Veteran met the criteria for a diagnosis of PTSD was the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  38 C.F.R. § 3.303.  This newly submitted evidence at least triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include PTSD, and reopening the claim is warranted.  


ORDER

Reopening the claim of service connection for a psychiatric disorder, to include PTSD, is granted.  
REMAND

In December 2011, the appellant filed a request to be substituted as the appellant in the Veteran's appeal that was pending at the time of his death.  See 38 U.S.C.A. § 5121A (West 2012).  

Although a July 2013 deferred rating decision indicates that the appellant, as the Veteran's surviving spouse, was recognized as the substitute claimant, there is no evidence of record that she was advised of this or advised that the record remained open for the submission and development of any pertinent, additional evidence.  

During the course of his appeal, the Veteran contended he was entitled to service connection for PTSD as result of stressful experiences during his service in Vietnam.  He claimed that these stressors occurred while he was a heavy equipment operator stationed in Cam Ranh Bay, Vietnam.  

The Veteran alleged that his stressors included being shot at by snipers, having to pull guard duty, and experiencing a mortar or rocket attack at his base camp.  He also reported having to threaten to shoot a Vietnamese man approaching a bridge in a boat and seeing helicopter tracer shootings almost every night.  The Veteran reported that he fractured his leg in an accident.  He did not provide dates or specific information to verify these stressors.  

VA assessments, as early as January 2006, have attributed his diagnosed PTSD to combat trauma.  However, the March 2006 VA examiner noted that the Veteran was a heavy equipment operator, and non-combatant, and also noted his stressors regarding the alleged sniper fire, mortar attacks on his base, pulling guard duty and breaking his leg.  The examiner diagnosed PTSD based on the alleged stressors.  

The Veteran's DD 214 and available personnel records show that he served in Vietnam from April 1967 to April 1968.  His DD 214 shows that he was awarded the Vietnam Campaign Medal and the Vietnam Service Medal.  However, the DD 214 shows that his MOS was a mechanic.  

The Veteran's service treatment records indicate that he was assigned to Company A of the 87th Engineer Battalion (Construction), which was located in Cam Ranh Bay during his service in Vietnam.  

While his service treatment records show that he injured his left knee in July 1967, X-ray studies were negative for a fracture.  The diagnosis was a left knee contusion.  There is no other objective evidence of any fractures of any limb during his service.  

The RO determined that the information the Veteran provided was insufficient to attempt to verify the alleged stressors and not further attempts were made to verify them.  However, during the pendency of the appeal regulations revised the circumstances in which a Veteran's lay testimony alone might establish the occurrence of a claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed Reg. 39843 (July 13, 2010).  

While the revised PTSD regulations allow credible lay evidence to establish the occurrence of a claimed stressor involving hostile military forces if the stressor is consistent with the circumstances of the Veteran's service, the new regulations require that a VA psychiatrist or psychologist determine both that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2013).  

The evidence of record shows inconsistencies with the Veteran's alleged MOS of heavy equipment operator and his DD 214 showing a MOS of mechanic.  His alleged stressor of having fractured his leg is also inconsistent with service treatment records.  However, the evidence clearly shows that he served in the Cam Ranh Bay area in Vietnam, and may have experienced some of his alleged stressors.  Given the diagnosis of PTSD reflected in the VA assessments and treatment records and the appellant's contentions, an opinion is necessary to address whether the Veteran's diagnosed PTSD, or any other diagnosed psychiatric disorder, was related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant notice of the laws, regulations, and evidence necessary to substantiate her claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Ask the appellant to identify or submit pertinent evidence in support of her claim not already of record.  

2.  After completion of the foregoing, obtain an opinion from a VA psychiatrist/psychologist regarding the Veteran's alleged PTSD, diagnosed in January 2006 and March 2006 VA assessments.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) and a copy of this remand must be reviewed by the physician.  If he/she does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the physician for review.

If a diagnosis of PTSD is warranted, the stressors on which the diagnosis is based must be specified.  

If a diagnosis of PTSD is not warranted, the physician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other diagnosed psychiatric disorder had its onset during active service or is related to such service.  

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


